 

Exhibit 10.13

 

LICENSE AGREEMENT BETWEEN CHONG CORPORATION AND

 

VAPARIA CORPORATION- “279 Patent App”

 

This Agreement is made as of Janaury 28, 2016, by and between

 

Chong Corporation
a corporation organized under the laws of the State of Minnesota, with its
principal place of business at 5550 Nicollet Avenue, Minneapolis, MN 55419
(“Chong”)

 

- and -

 

VapAria Corporation
a corporation organized under the laws of the State of Delaware, with its
principal place of business at 5550 Nicollet Avenue, Minneapolis, MN 55419
(“VapAria”).

 

WHEREAS:

 

(a) Chong is the assignee of US Patent App. No. 14/629/279 (the “279 Patent
App”); and     (b) Chong wishes to provide an exclusive license to VapAria, and
VapAria wishes to obtain an exclusive license from Chong for the ‘279 Patent
App; and furthermore     (c) Chong and VapAria both have reviewed the allowances
granted by the USPTO and agree that the patent to issue will be satisfactory in
all respects and further agree to revise this license to reflect the final US
patent number upon the formal and final issuance of the patent; and

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
promises contained herein, the parties agree as follows:

 

Article 1.00

 


INTERPRETATION

 

1.01 Definitions

 

The following terms will have the following meanings:

 

(a) “279 Patent App” shall mean all rights in U.S. Patent Application No.
14/629,279, filed on 2.23.2015 for which an allowance has been granted by the
USPTO and accepted by Chong No. 8,903,228.

 

(b) “Business Day” shall mean Monday to Friday inclusive, except statutory or
civic holidays observed in the States of Minnesota and Delaware.

 

(c) “Product” means the purposes for which the license is granted, and refers
specifically to the use of ‘279 Patent App in any product or embodiment where
the patent is employed and/or cited in the label.

 

(d) “Territory” shall mean all jurisdictions recognized internationally.

 

1

 

 

(e) “Term” shall mean the term of this Agreement as provided in Article 7.00
hereof.

 

(f) “USPTO” shall mean the United States Patent and Trademark Office.

 

1.02 Construction of Agreement       In this Agreement:

 

  (a) words denoting the singular include the plural and vice versa;         (b)
words importing the use of any gender shall include all genders;         (c) the
word “include”, “includes” or “including” shall mean “include/includes/including
without limitation”;         (d) when calculating the period of time within
which or following which any act is to be done or step taken, the date which is
the reference day in calculating such period shall be excluded. If the last day
of such period is not a Business Day, the period shall end on the next Business
Day;         (e) all references to currency are to United States currency;      
  (f) the division of this Agreement into separate articles, sections,
subsections and exhibits, are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement; and         (g)
words or abbreviations which have well known or trade meanings are used herein
in accordance with their recognized meanings.

 

ARTICLE 2.00


 

GRANT OF LICENSE

 

2.01 Grant of License       Subject to the terms and conditions of this
Agreement, Chong hereby grants to VapAria an exclusive license for the ‘279
Patent App for the purpose of sublicensing and/or producing and marketing
products under the license or a granted sublicense within the Territory during
the term. VapAria shall be permitted to sublicense the patent to any other party
and such sublicense shall be honored by Chong in the event that VapAria or its
legal successor is dissolved, declares bankruptcy or is otherwise no longer able
or willing to pursue to the normal and anticipated course of its business
activities. Furthermore, Chong will agree to bear all expenses and costs
associated with protecting the patent from infringement and/or from claims of
infringement from other parties.     2.02 Proprietary Rights       Subject to
the rights granted herein, Chong retains all of its rights, title and interests
in and to all patent rights, inventions, copyrights, know-how, and trade secrets
relating to the ‘279 Patent App except as otherwise expressly agreed between the
parties. VapAria retains all such rights in respect of additional development
undertaken in accordance with this Agreement subsequent to the Effective Date.
Chong shall not sell, dispose, or alienate in any way its License Agreement
without respecting VapAria’s legal rights hereunder, and requiring any assignee
to assume Chong’s obligations hereunder in a form satisfactory to VapAria.

 

2

 

 

ARTICLE 3.00

 

CHONG REPRESENTATIONS AND WARRANTIES

 

3.01 Representations and Warranties Generally       Chong hereby makes the
representations and warranties contained in this Article 3.00 to VapAria, and
acknowledges that VapAria is relying upon the accuracy of each such
representation and warranty in connection with its entering into this Agreement.
    3.02 Power and Authority       Chong has the right, full corporate power,
and absolute authority to enter into this Agreement and to grant the rights
herein described to VapAria in the manner herein contemplated. Chong has taken
all necessary or desirable actions, steps, and corporate or other proceedings to
approve or authorize, validly and effectively, the entering into, and the
execution, delivery, and performance of this Agreement and the granting of the
rights herein described. This Agreement is a legal, valid, and binding
obligation of Chong, enforceable against Chong and VapAria in accordance with
its terms.     3.03 Intellectual Property       Chong is the exclusive assignee
of the ‘279 Patent App and is authorized to license the ‘279 Patent App. Chong
has not received any notice, complaint, threat, or claim alleging infringement
of the ‘279 Patent App or other intellectual property or proprietary right of
any other person in connection with the ‘279 Patent App. There are no charges,
encumbrances, pledges, security interests, liens, actions, claims, demands or
equities of any nature or kind, nor any rights or privileges capable of becoming
any of the foregoing, affecting the ‘279 Patent App.     3.04 No Other
Obligations       No person has or has made any claim or notification to Chong
alleging any written or oral agreement, understanding or commitment, or any
right or privilege (whether by law or contractual) capable of becoming an
agreement or commitment, to obtain rights in and to the ‘279 Patent App that
would conflict with the rights herein granted to VapAria.     3.05 Warranty
Disclaimer       Chong makes and VapAria receives no warranties of any kind,
either expressed or implied, statutory or otherwise. Chong specifically
disclaims any and all implied warranties or conditions of merchantability,
satisfactory quality or fitness for a particular purpose.     3.06 Investment
Representation       Chong is acquiring the Consideration Shares for its own
account with the present intention of holding such securities for purposes of
investment, and that it has no intention of distributing such Consideration
Shares or selling, transferring or otherwise disposing of such Consideration
Shares in a public distribution, in any of such instances, in violation of the
federal securities laws of the United States of America.

 

3

 

 

ARTICLE 4.00


 

VAPARIA REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

4.01 Representations, Warranties, and Covenants Generally       VapAria hereby
makes the representations, warranties, and covenants contained in this Article
3.00 to Chong, and acknowledges that Chong is relying upon the accuracy of each
such representation, warranty, and covenant in connection with its entering into
this Agreement.     4.02 Power and Authority       VapAria has the right, full
corporate power, and absolute authority to enter into this Agreement. VapAria
has taken all necessary or desirable actions, steps, and corporate or other
proceedings to approve or authorize, validly and effectively, the entering into,
and the execution, delivery, and performance of this Agreement and the
assumption of the obligations herein described. This Agreement is a legal,
valid, and binding obligation of VapAria, enforceable against VapAria and Chong
in accordance with its terms.     4.03 Diligence       VapAria will make
reasonable efforts to bring an embodiment of the Product to market in the
Territory during the Term. In the event VapAria does not make commercially
reasonable efforts or VapAria or its affiliates license, produce, or otherwise
market a competing product, Chong will be entitled to terminate this Agreement
as provided in Article 7.     4.04 Patent Marking       VapAria will mark all
products sublicensed, manufactured or sold pursuant to this Agreement with the
‘279 Patent App number. The marking will be in conformance with the patent laws
and other laws of the country of manufacture or sale.     4.05 Consideration
Shares       The Consideration Shares, when issued in accordance with the terms
and conditions of this Agreement, will be fully paid and non-assessable.

 

ARTICLE 5.00

 

ONE TIME FEE AND ROYALTIES

 

5.01 One Time Fee       In consideration for entering into this agreement,
VapAria will issue Chong a one-time fee at closing in the form of 5 million
shares of VapAria’s Common Stock (the “Consideration Shares”).     5.02 Royalty
Consideration       In consideration for the rights granted to it, VapAria shall
further pay royalties as described in this Article.     5.02 Royalties      
VapAria shall pay to Chong a royalty in the amount of $50,000 per annum in the
first calendar year, and for each year thereafter for the remaining life of the
patent, in which the patent is licensed and/or commercialized with an
acknowledged embodiment and/or use. Such acknowledgement shall be made in a
mutually acknowledged notice between the assignee and the licensee.     5.03
Audit       During the term of this Agreement, and for a period of 18 months
after any termination of it, VapAria shall keep accurate books of account and
all business records at its principal place of business covering all
transactions subject to a license fee, royalty, or other payment under this
Agreement.     5.04 Interest       Interest shall accrue on amounts unpaid on
their due dates hereunder at the rate of six (6%) percent per annum.

 

4

 

 

Article 6


 

INDEMNIFICATIONS

 

6.01 Chong Indemnity       Chong agrees to indemnify and hold VapAria harmless
from and against all claims, demands, proceedings, losses, damages, liabilities,
deficiencies, costs and expenses (including all legal and other professional
fees and disbursements, interest, penalties and amounts paid in settlement)
suffered or incurred by VapAria as a result of or arising directly or indirectly
out of or in connection with:

 

  (a) any breach by Chong of or any material inaccuracy of any representation or
warranty of Chong contained in this Agreement;         (b) any breach or
non-performance by Chong of any covenant to be performed by it that is contained
in this Agreement;         (c) any breach arising from or relating to any use
and distribution of the ‘279 Patent App other than as expressly provided herein;
and         (d) infringement of any third party intellectual property rights in
respect of the ‘279 Patent App, other than any claim arising as a result of
modifications to the product performed by or on behalf of VapAria.

 

Notwithstanding the foregoing, in the event that the ‘279 Patent App, or any
part thereof is held to constitute an infringement on the intellectual property
of any third party, Chong, at its option and expense, may either (a) indemnify
VapAria as above or (b) indemnify VapAria from and against any damages for such
pre-existing infringement, and (i) amend the Patent to make it non-infringing,
(ii) procure for VapAria the right to use the infringing materials, and/or (iii)
replace the ‘279 Patent App with other suitable noninfringing rights having
functionality that is substantially the same in all material respects to the
‘279 Patent App. .

 

6.02 VapAria Indemnity       VapAria agrees to indemnify and hold Chong harmless
from and against all claims, demands, proceedings, losses, damages, liabilities,
deficiencies, costs and expenses (including all legal and other professional
fees and disbursements, interest, penalties and amounts paid in settlement)
suffered or incurred by the Licensor as a result of or arising directly or
indirectly out of or in connection with:

 

  (a) any breach by VapAria of or any material inaccuracy of any representation
or warranty of VapAria contained in this Agreement;         (b) any breach or
non-performance by VapAria of any covenant to be performed by it that is
contained in this Agreement;         (c) any breach arising from or relating to
any use and distribution of the product by VapAria other than as expressly
provided herein; and         (d) infringement of any third party intellectual
property rights which infringement arises from modifications to the Product
performed by or on behalf of the VapAria, except to the extent such claim is
covered under section 7.01.

 

5

 

 

6.03 Indemnification Procedure       Any party seeking indemnification under
Article 6.00 (the “Indemnitee”) in respect of a third party claim shall (i)
promptly notify the indemnifying party (the “Indemnitor”) of such claim, (ii)
provide the Indemnitor sole control over the defense and/or settlement thereof,
and (iii) at the Indemnitor’s request and expense, provide full information and
reasonable assistance to Indemnitor with respect to such claims. Without
limiting the foregoing, with respect to third party claims brought under
Sections 6.01 and 6.02, the Indemnitee, at its own expense, shall have the right
to participate with counsel of its own choosing in the defense and/or settlement
of any such claim.

 

Article 7.00


 

TERM AND TERMINATION

 

7.01 Term       The term of this Agreement shall be for the life of the patent
commencing on the date of execution of this Agreement, and shall continue in
full force and effect unless terminated in accordance with this Article 7.00.  
  7.02 Termination for Cause       Either party may terminate this Agreement for
cause as follows:

 

  7.02.1 Nonpayment       If either party fails to pay any amount due hereunder
to the other party within five (5) Business Days after the non-defaulting party
gives the defaulting party written notice of such nonpayment, the non-defaulting
party shall have the right to terminate this Agreement immediately upon the
expiration of such five (5) Business Day period.       7.02.2 Non-Monetary
Default       If any representation or warranty provided for herein proves to be
materially inaccurate, or if either party breaches any non-monetary covenant
provided for herein or defaults in the performance of any non-monetary term,
condition, or provision of this Agreement and the default is not cured within
thirty (30) days (if capable of being cured within that time) after the
non-defaulting party gives written notice to the defaulting party of such
default, the non-defaulting party shall have the right to terminate this
Agreement immediately upon the expiration of such thirty (30) day period. If the
nature of the default is such that more that thirty (30) days are required for
cure, the non-defaulting party shall have the right to terminate upon written
notice if the defaulting party fails to commence efforts to cure such default
within the thirty (30) day period and in any event such cure is not completed
within 75 days of the commencement of such 30-day period.

 

6

 

 

7.03 Effect of Termination for Cause     (a) Upon the termination of this
Agreement by VapAria for cause, the following provisions shall take effect:

 

  (i) The rights and licenses granted to VapAria under this Agreement shall
survive, subject to the limitations set forth herein, and VapAria shall be
entitled to continue its use of the ‘279 Patent App; and         (ii) The
indemnity and outstanding payment obligations hereunder existing at the time of
termination, shall survive.         (iii) VapAria shall have such other rights
and remedies for damages as provided by law.

 

(b) Upon the termination of this Agreement by Chong for cause, the following
provisions shall take effect:

 

  (i) The rights and licenses granted to VapAria under this Agreement shall be
terminated, subject to subsection (ii) below; and         (ii) Any and all
Product manufactured by or for VapAria prior to the effective date of such
termination and in accordance with the terms and conditions herein shall not be
deemed a violation of this Agreement; and         (iii) Chong shall have such
other rights and remedies for damages as provided by law.

 

ARTICLE 8.0

 

CONFIDENTIAL INFORMATION

 

The parties agree that all information forwarded to one by the other for the
purposes of this Agreement: (1) are to be received in strict confidence, (2) are
to be used only for the purposes of this Agreement, and (3) are not to be
disclosed by the recipient party, its agents or employees without the prior
written consent of the other party, except to the extent that the recipient
party can establish competent written proof that such information:

 

  y) was in the public domain at the time of disclosure;         z) later became
part of the public domain through no act or omission of the recipient party, its
employees, agents, successors or assigns;         aa) was lawfully disclosed to
the recipient party by a third party having the right to disclose it;        
bb) was already known by the recipient party at the time of disclosure;        
cc) was independently developed by the recipient; or         dd) is required by
law or regulation to be disclosed, provided however, that the disclosing party
shall first give the other party written notice and adequate opportunity to
object to such order for disclosure or to request confidential treatment.

 

7

 

 

Information shall not be deemed to be available to the public or to be in the
recipient’s possession merely because it:

 

  i) includes information that falls within an area of general knowledge
available to the public or to the recipient (i.e., it does not include the
specific information provided by the other party); or         j) can be
reconstructed in hindsight from a combination of information from multiple
sources that are available to the public or to the recipient, if not one of
those sources actually taught or suggested the entire combination, together with
its meaning and importance.

 

Each party’s obligation of confidence hereunder shall be fulfilled by using at
least the same degree of care with the other party’s confidential information as
it uses to protect its own confidential information. This obligation shall exist
while this Agreement is in force and for a period of 3 years thereafter.

 

Article 9.00


 

GENERAL

 

9.01 Governing Law and Jurisdiction       This agreement shall be governed by
and construed under the laws of the State of Minnesota, without reference to
conflict of laws principles. The parties agree that any dispute arising under
this Agreement or out of the negotiation of or the relationship that is being
formed pursuant to this Agreement will only be venued in the State or Federal
Courts of Minnesota, and hereby consent to such jurisdiction and venue.     9.02
Assignment       To the extent this Agreement is assigned to another either
pursuant to this Agreement or by operation of law, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.     9.03 Notices       Any notice, demand, or other
communication (“Notice”) required or permitted to be given or made shall be in
writing and shall be sufficiently given or made if delivered in person, sent by
facsimile transmission, or sent by prepaid first class registered mail during
normal business hours on a Business Day and addressed as follows:

 

  to Chong: Chong Corporation     5550 Nicollet Avenue S.     Minneapolis, MN
55419     Attention: Alexander C. Chong         to VapAria: VapAria Corporation
    5550 Nicollet Avenue S.     Minneapolis, MN 55419     Attention: William P.
Bartkowski

 

or to such other person or address as a party may from time to time advise the
other party by Notice in writing pursuant to the provisions of this Section. The
date of receipt of any such Notice, demand or request shall be deemed to be the
date of delivery or facsimile of such Notice, demand, or request if served
personally, faxed on a Business Day during normal business hours, or if sent
after normal business hours of the recipient then the next Business Day, or, if
mailed as aforesaid, the third Business Day following the date of mailing.

 

8

 

 

9.04 Entire Agreement       The parties hereto acknowledge that this Agreement
and its Schedules set forth the entire agreement and understanding of the
parties hereto as to the subject matter hereof, and supersedes all prior
discussions, agreements and writings in respect hereto, including the Letter of
Intent.     9.05 Counterparts       This Agreement may be executed in any number
of counterparts and when so executed and delivered shall have the same force and
effect as though all signatures appeared on one document.     9.06 Further
Assurances       Each party covenants and agrees to do and cause all things to
be done and execute and deliver all such documents as may be required in order
to carry out the provisions of this Agreement.     9.07 Severability       The
provisions of this agreement shall be severable, and if any provision of this
Agreement shall be held or declared to be illegal, invalid, or unenforceable,
such illegal, invalid or unenforceable provision shall be severed from this
Agreement and the remainder of this Agreement shall remain in full force and
effect, and the parties shall negotiate a substitute, legal, valid and
enforceable provision that most nearly reflect the parties’ intent in entering
into this Agreement.

 

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
entered into this Agreement.

 

CHONG CORPORATION   VAPARIA CORPORATION           By: /s/Alexander C. Chong  
By: /s/William P. Bartkowski           Name: Alexander C. Chong   Name: William
P. Bartkowski           Title: Chief Executive Officer   Title: President      
    Date: January 28, 2016   Date: January 28, 2016

 

9

 

 

 